         Case 1:17-cr-00201-ABJ Document 599 Filed 06/06/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No.17-cr-201-1-ABJ
                                              )
PAUL J. MANAFORT, JR.,                        )
                                              )
                       Defendant.             )


    CONSENT ORDER TO RELEASE ALL ASSETS SEIZED FROM ACCOUNT
  XXXX:7988 HELD AT CHARLES A.SCHWAB & CO., INC AND LIS PENDENS ON
             1046 N. EDGEWOOD STREET, ARLINGTON, VA 22201

       WHEREAS, on October 27, 2017 a federal grand jury indicted Paul J. Manafort Jr. and,

inter alia, found probable cause to believe the following real property was subject to forfeiture:

               The real property and premises commonly known as 1046 N. Edgewood Street,
               Arlington, Virginia 22201, including all appurtenances, improvements, and
               attachments thereon, and any property traceable thereto (hereinafter "1046 N.
               Edgewood Street");

       WHEREAS, l 046 N. Edgewood Street, is more fully described as Lot 102A, Section 1,

MOORE'S ADDITION TO CLARENDON, as more particularly shown and described on the

Plot attached to and made part of that Deed ofResubdivision dated June 30, 2008 and recorded

July 3, 2008, in Deed Book 4201 at Page 2210, among the land records of Arlington, Virginia;

       WHEREAS, on November 15, 2017, the United States filed a !is pendens on 1046 N.

Edgewood Street, Instrument No. 20170100023078, in the Circuit Court of the County of

Arlington;

       WHEREAS, on October 27, 2017, this Court found probable cause and issued a seizure

warrant for a sum of funds not to exceed $3,755,892.64 from account number XXXX:7988 at

Charles Schwab & Co., which was executed on October 30, 2017;



                                                  1
Case 1:17-cr-00201-ABJ Document 599 Filed 06/06/19 Page 2 of 6
Case 1:17-cr-00201-ABJ Document 599 Filed 06/06/19 Page 3 of 6
         Case 1:17-cr-00201-ABJ Document 599 Filed 06/06/19 Page 4 of 6




        1.      All funds seized from account number XXX:X:7988 at Charles A. Schwab & Co.,

Inc. and in the custody of the U.S. Marshals Service, including approximately $5,623.49 in

United States Currency, shall be released to the account holders, Andrea Manafort Shand and

Christopher Shand, to the account that they direct, less any debt owed to the United States, any

agency of the United States, or any other debt which the United States is required to collect;

        2.      All securities and cash from account number XXX:X:7988 at Charles A. Schwab &

Co. that is seized in place at Charles A. Schwab & Co. shall be released from restraint in favor of

the account holders, Andrea Manafort Shand and Christopher Shand, upon entry of this Order;

        3.      The United States shall release its /is pendens on 1046 N. Edgewood Street;

        4.      Andrea Manafort Shand and Christopher Shand unconditionally release, hold

harmless, acquit, and discharge the United States of America, the FBI, the United States

Marshals Service, and any other federal, state or local law enforcement agencies, their

successors, assignees, agents, and employees from any and all claims, demands, causes of

actions or suits, agreements, deposited sums, judgments, damages, losses of services, expenses of

whatever kind and description, and wheresoever situated, that might exist by reason of or arising

out of these forfeiture proceedings or the seizure or encumbrance of any forfeited asset or the

Schwab Account or 1046 N. Edgewood Street;

        5.      The parties shall bear their own costs, including any possible attorneys' fees,

court costs, or other expenses with respect to this action or arising out of the seizure, restraint or

forfeiture of any assets.

       6.       The Court will retain jurisdiction to enforce the terms of this Agreement.



ORDERED this 6th day of June , 2019.



                                               THE HONORABLE AMY BERMAN JACKSON
                                                  4
       Case 1:17-cr-00201-ABJ Document 599 Filed 06/06/19 Page 5 of 6




                                           UNITED STATES DISTRICT JUDGE

WE ASK FOR 'THIS:

       JESSIE K. LIU
       United States Attorney

By:
       Zia M. Faniqui, D.C. Bar 494990
       Assistant United States Attorney
       555 4th Street, N.W.
       Washington, D.C. 20530
       (202) 252-7117 (Faruqui)
       zia.faruqui@usdoj.gov

By:
       Daniel H. Claman
       Money Laundering and Asset Recovery Section
       Criminal Division, U.S. Department of Justice
       1400 New York Avenue, N.W., Suite 10100
       Washington, D.C. 20530
       Telephone: (202) 514-1263
       daniel.clam.an@usdoj.gov

Counsel for the United States of America


By:

By:


City/County of                             Commonwealth of Virginia
The forego  g  instrument was subscribed and sworn before me INA. tglay of                            , 2019 by
                                .
Andrea     naf          and       topher Shand.
                                                              <<3 1:•..V.-TH 0;eiia . .( 0 *r°i,y,
                                                       ...."' it:*
                                                                 e
                                                   :::.:                                  -71,
 o ary ublic                                                                             7*
No    registratio number: -7 U"  AD 11             1;                                           .1*
                                                       4*-'                              •     -
My c     issio e     s:‘)       U
                                                                     ; 0 44 R7
           0_4741k0                                                              ‘3,'?
By:
       Matthe     . Crawl, Esq.
       RILEY SAFER HOLMES & CANCILA LLP
       70 W. Madison Street, Suite 2900
       Chicago, IL 60602
       Tel: 312 471-8700
                                        5
Case 1:17-cr-00201-ABJ Document 599 Filed 06/06/19 Page 6 of 6
